Citation Nr: 0722365	
Decision Date: 07/23/07    Archive Date: 08/02/07

DOCKET NO.  04-07 543A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Togus, Maine



THE ISSUE

Entitlement to retroactive compensation benefits less than 
100 percent for the service-connected post-traumatic stress 
disorder (PTSD) from January 1993.  

(The issue of eligibility for attorney fees from past-due 
benefits resulting from a May 2003 decision is being 
addressed in a separate Board of Veterans' Appeals decision.)  



REPRESENTATION

Appellant represented by:	Keith D. Snyder, Attorney at 
Law






ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel



INTRODUCTION

The veteran had active military service from April 1948 to 
April 1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 RO rating decision that 
increased the evaluation for the veteran's service-connected 
PTSD from 30 percent to 100 percent effective on October 7, 
2002.  

In a February 2006 action the Board denied an effective date 
prior to October 7, 2002 for the grant of a 100 percent 
rating for the service-connected PTSD, but remanded the issue 
characterized on the title page to the RO, via the Appeals 
Management Center (AMC), for further development.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  Prior to October 7, 2002 the service-connected PTSD was 
shown to have been productive of a disability picture that 
more nearly approximated that of  occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks.  

3.  Prior to October 7, 2002 it was not factually 
ascertainable that the veteran's service-connected PTSD was 
productive of a disability picture that more nearly 
approximated that of occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once per week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work and 
social relationships.  



CONCLUSION OF LAW

An effective date earlier than October 7, 2002 for an 
evaluation in excess of 30 percent for the service-connected 
post-traumatic stress disorder is not assignable.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.400, 4.1, 4.3, 
4.20, 4.130, 4.132 including Diagnostic Code 9411 (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claim for 
earlier effective date of a total disability rating for 
service-connected bipolar disorder has been accomplished.  

In October 2002, prior to the rating decision on appeal, the 
RO sent the veteran a letter informing him that in order to 
support a claim for higher evaluation for a service-connected 
disability, the evidence must show that the disability had 
become worse.

Subsequently, in March 2003, the RO sent the veteran a letter 
advising him of the duties to assist under the VCAA.  The 
letter stated that VA would make reasonable efforts to obtain 
relevant evidence such as private medical records, employment 
records, or records from state or local government agencies, 
and that VA would make as many requests as necessary to 
obtain records from Federal agencies.

The March 2003 letter specifically advised the veteran, "You 
should send us copies of any relevant evidence you have in 
your possession.  You can also get any relevant records 
yourself and send them to us."

The veteran had an opportunity to respond to both letters 
prior to the issuance of the May 2003 rating decision on 
appeal.  

The Board accordingly finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claim for increased rating and has been afforded 
ample opportunity to submit such information and evidence.  


The Board also finds that the letters cited above satisfy the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained that the 
claimant, and what evidence, if any, will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant 's possession that pertains to the claim(s).  As 
explained, all four content-of-notice requirements have been 
met in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  

In that case, the Court determined that VA had failed to 
demonstrate that a lack of such pre-adjudication notice was 
not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
meeting the VCAA's notice requirements before the rating 
action on appeal.  However, the Board finds that any arguable 
lack of full pre-adjudication notice in this appeal has not, 
in any way, prejudiced the veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
 
The Board finds that, in this appeal, any arguable delay in 
issuing section 5103(a) notice was not prejudicial to the 
veteran because it did not affect the essential fairness of 
the adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  

As indicated, the RO gave the veteran notice of what was 
required to substantiate the claim on appeal, and the veteran 
was afforded opportunity to submit such information and/or 
evidence.  

In April 2004, the RO sent a letter to the veteran informing 
him that the file was being forwarded to the Board for 
review, but that he could still submit any additional 
evidence directly to the Board.  

Neither in response to the documents cited above, nor at any 
other point during the pendency of this appeal, has the 
veteran or his representative informed the RO of the 
existence of any evidence-in addition to that noted below-
that needs to be obtained prior to appellate review.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the in rating cases, a 
claimant must be informed of the rating formulae for all 
possible schedular ratings for an applicable rating criteria 
and must be informed regarding the effective date that may be 
assigned.  This was accomplished in the SOC of January 2004, 
which suffices for Dingess.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claim on appeal.  

The veteran's service medical records and post-service VA 
medical records have been associated with the claims file.  
Neither the veteran nor his representative has identified, 
and the file does not otherwise indicate, that there are any 
other VA or non-VA medical providers having records that 
should be obtained before the claim is adjudicated.  As the 
issue concerns entitlement to an earlier effective date, the 
veteran's current symptoms are not at issue and medical 
examination is accordingly not relevant. 

The veteran has also been advised of his entitlement to 
testify personally before the RO and/or before the Board in 
regard to the claim on appeal, but he has not chosen to 
participate in such a hearing.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim for earlier effective 
date for an increased evaluation for service-connected PTSD.  


II.  Analysis

In essence, the veteran is requesting an effective date 
earlier than October 7, 2002 for an evaluation in excess of 
30 percent for his service-connected PTSD.

Except as otherwise provided, the effective date for 
evaluation and award for compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400.

However, in cases involving increases in disability 
compensation, the effective date will be the earliest date at 
which it is factually ascertainable that an increase in 
disability has occurred, if the claim is received within one 
year from such date; otherwise, the date of receipt of the 
claim will be the effective date.  38 C.F.R. § 3.400(o).

As the Board noted in its February 2006 action, the present 
claim for increase was received on October 7, 2002.  
Accordingly, that will be the effective date of the increased 
rating, unless it is factually ascertainable that the 
disability increased in severity within the year prior to 
that date (i.e., from October 7, 2001) to a degree warranting 
increased evaluation.  

The veteran had a rating of 30 percent for his service-
connected PTSD, and the Board has previously decided that a 
rating of 100 percent is not assignable prior to October 7, 
2002.  Accordingly, the specific question for review is 
whether it was factually ascertainable that the veteran's 
service-connected PTSD met the schedular criteria for a 
rating of 50 percent or 70 percent during the period from 
October 7, 2001 to October 7, 2002.  

Under the General Rating Formula that became effective on 
November 7, 1996, the criteria for ratings of 50 percent and 
70 percent for psychiatric disorders other than eating 
disorders, to include PTSD, are as follows:

A rating of 50 percent is assignable for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once per week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly-learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A rating of 70 percent is assignable for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or work like 
setting); inability to establish and maintain effective 
relationships.  

In evaluating the veteran's disability from October 7, 2001 
to October 7, 2002 the Board looks to a VA psychiatric 
examination performed in May 2002, to VA Mental Health Clinic 
(MHC) outpatient treatment records dating from October 2001 
to October 2002, and to correspondence submitted to VA during 
the period.  

An October 2001 MHC note shows that the veteran was currently 
concerned about his wife's health, but described his mood and 
concentration as very good and his energy as good.  He 
reported that he could sleep six hours each night and nap 
during the day.  

An MHC note in November 2001 states that the veteran reported 
feeling "lousy" due to concerns with his own health.  
However, he characterized his mood, appetite, concentration, 
energy and self-esteem as good.  The veteran was observed to 
be alert, adequate in hygiene, no signs of psychosis, no 
evidence of suicide ideation, and dysphoric when describing 
his health problems but otherwise quite enthusiastic.   

A December 2001 MHC note shows that the veteran continued to 
be concerned with his own health issues.  He reported 
decreased sleep of four hours per night, with some naps 
during the day.  He characterized his mood as fluctuating 
between good and bad due to daily annoyances, but denied any 
mania or psychosis.  There was no reported deficit in 
appetite, energy or concentration.  The veteran was observed 
to be alert and oriented; his speech about his problems was 
not pressured but abundant.  There was no evidence of mania 
or depression, but there were mood problems relating to lack 
of money.  

The veteran's wife submitted a VA Form 21-4138 (Statement in 
Support of Claim) in January 2002 and reported that the 
veteran tended to have nightmares in which he would talk in 
his sleep about events that occurred during military service.  
These nightmares happened at least once per week.  The 
veteran's wife stated that the veteran was very aggressive, 
which she attributed to lack of sleep and disturbing 
thoughts.  

An MHC note dated in January 2002 states that the veteran 
reported improved mood since his health had improved.  Hee 
reported having once instance of rage at standing in line, 
but there was no evidence of current anger, depression or 
psychosis.  The veteran characterized his concentration, 
appetite, and energy as good, and he described his sleep as 
fluctuating but adequate.  The veteran was observed to be 
alert and oriented, adequate in hygiene and focused on his 
hobby interests.  

In February 2002, the veteran reported to the MHC that his 
mood had improved since getting new hearing aids.  He 
characterized his sleep, appetite, energy, concentration, 
mood and self-esteem as good.  There were no psychotic 
symptoms.  

The veteran was observed to be alert, good in hygiene, speech 
abundant but not pressured, loquacious, in good spirits, and 
without signs of psychosis or suicide ideation.  

A March 2002 MHC note states that the veteran was very 
involved with his hobby and with visits with his adult 
children.  He characterized his mood, energy and 
concentration as very good, and he stated that his sleep was 
erratic but adequate.  He characterized his appetite as 
excellent.  The veteran was observed to be alert, oriented, 
talkative but in control, and without evidence of psychosis.  

A VA Mental Health Clinic (MHC) outpatient note dated in 
April 2002 states that the reported his mood as fluctuating 
between good and bad. He described his appetite and 
concentration as good and stated that he was very active.  He 
was able to sleep for six straight hours, and sometimes more.  
The veteran was observed to be alert, oriented, loquacious, 
and with adequate hygiene.  
 
A VA MHC outpatient note later in April 2002 states that the 
veteran reported his mood as very good that day, but admitted 
to episodes of rage when frustrated by daily events.  The 
veteran reported good sleep, excellent energy, mostly good 
concentration although with occasional memory lapses, and 
good appetite.  The veteran was observed to be alert, 
oriented, talkative, and with adequate hygiene; there was no 
evidence of depression or suicide ideation.  

The veteran had a VA psychiatric examination in May 2002 when 
the examiner noted that the veteran's previous history 
included diagnoses of delayed-onset PTSD, bipolar disorder, 
anxiety disorder, organic brain disorder, dysthymia, 
adjustment disorder and mild cortical atrophy of the brain.  

During the examination, the veteran was articulate, and his 
speech was normal in tone and volume; the veteran maintained 
good eye contact, and his affect was broad and his mood 
congruent.  The veteran demonstrated a sense of humor, 
sometimes rather dark.  He reported intrusive thoughts of 
stressful experiences during his military service.  The 
veteran stated that his sleep was poor and fitful and that he 
actually felt depressed, angry and frustrated although he 
tried to appear happy.  He reported some recent suicide 
ideation but denied suicide intent.  

Specifically regarding PTSD symptoms, the veteran reported 
intrusive memories, nightmares, sleep disruption, 
physiological and emotional arousal, anger and irritability 
and avoidance of stressful stimuli.  These symptoms caused 
impairment of household chores and duties, leisure 
activities, relationships with friends and families, and 
general enjoyment of life.  

The examiner stated that the veteran had a history of bipolar 
disorder and mood difficulties that might be somewhat 
intertwined with PTSD, but at the present time the PTSD 
appeared to be the more primary.  

The examiner diagnosed chronic delayed-onset PTSD and 
assigned a Global Assessment of Functioning of 54, indicative 
of a moderate level of impairment in social and occupational 
functioning as well as moderate symptoms of PTSD.    

A VA MHC note dated in June 2002 states that the veteran was 
experiencing stress at having to downsize his apartment.  He 
reported being able to sleep when he wanted to do so, but 
reported some loss of appetite.  He had adequate energy , and 
his concentration was good.  He reported having intrusive 
memories relating to military service and described his mood 
as bad.  

On observation, the veteran was alert, verbal, and 
opinionated, with no overt psychosis although with intrusive 
memories as noted.  The veteran's mood was characterized as a 
bit dysphoric; there was no evidence of suicide ideation.  
 
A VA MHC note dated later in June 2002 states that the 
veteran's mood had improved since his last session but he 
continued to be aggravated at having to move to a smaller 
apartment.  He reported no deficit in sleep, appetite, 
concentration or energy.  The veteran was observed to be 
alert, oriented and expansive as customary for this veteran.  
There was no evidence of suicide ideation.  

A July 2002 MHC note states that the veteran reported his 
mood, energy, sleep and appetite as being good.  He was 
alert, oriented, with adequate hygiene, but no evidence of 
anger or suicide ideation.  

A VA MHC note dated in August 2002 states that the veteran 
currently had good thoughts, good concentration, good 
appetite, some sleep disturbance due to back pain and 
reasonably good energy.  He was alert, oriented, with 
adequate in hygiene, effervescent but without signs of mania, 
psychosis, depression or suicide ideation.  

A September 2002 MHC note states that the veteran's mood was 
very good.  There was no evidence of depression or suicide 
ideation, and no evidence of mania.  He was able to sleep 
whenever he wanted to do so.  He was observed to be relaxed, 
oriented, and of adequate hygiene.  

On review of the evidence, the Board finds that it is not 
factually ascertainable that the criteria of a higher rating 
for the service-connected PTSD were met during the period 
October 2001 to October 2002.  

The VA MHC notes during the period demonstrate none of the 
symptoms associated in the rating criteria with the 50 
percent rating, and in fact tend to show the veteran to have 
had normal family and social relationships during the period.  

The veteran's wife described weekly nightmares and an 
irritable temperament  
"A layperson can certainly provide an eyewitness account of 
a veteran's visible symptoms."  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  However, nothing in the statement 
by the veteran's wife demonstrates that the criteria for the 
higher 50 percent rating were met during the period in 
question.  

During his VA examination in May 2002 the veteran reported 
significantly more severe symptoms than he did during MHC 
treatments before and after that examination, including sleep 
disruption, anger and impairment of social and family 
relationships.   The VA examiner accepted the veteran's 
reported symptoms.  

The findings of a physician are medical conclusions that the 
Board cannot ignore or disregard.  Willis v. Derwinski, 1 
Vet. App. 66 (1991).  However, the medical examination in May 
2002, alone, does not show that the criteria for the 50 
percent rating were met.  The examiner specifically noted 
that the PTSD caused a moderate impairment, which is 
consistent with the 30 percent rating.  

The Board accordingly finds that an effective date earlier 
than October 7, 2002 for a rating higher than 30 percent for 
service-connected PTSD is not assignable.   

The Board notes at this point that the veteran's attorney 
asserts that he submitted a timely Notice of Disagreement 
(NOD) on the veteran's behalf in November 2002 regarding the 
initial rating assigned by the RO's rating action in July 
2002.  Accordingly, the attorney has sought to introduce 
evidence regarding the veteran's symptoms back to January 
1993, the date of service connection.  

The Board notes, however, that the file does not contain a 
timely NOD filed by anyone in regard to the July 2002 rating 
decision.  Assuming that the attorney mailed an NOD to the RO 
in November 2002, there is no indication that it was actually 
received by the RO.  

Further, the Board has decided by separate action that the 
veteran was represented at the time by VFW rather than the 
veteran's current attorney; accordingly, such an NOD from the 
veteran's current attorney, even if received, would in any 
case not have been effective.  

The Board particularly notes that the RO wrote to the veteran 
on June 26, 2003 (with copy to the veteran's current 
attorney) stating that the current attorney was now 
recognized as the veteran's representative before VA, and 
still  had until August 14, 2003 to submit an NOD in regard 
to the July 2002 rating decision.  

Despite this clear advice by the RO, no NOD was submitted by 
or on behalf of the veteran until November 17, 2003 (received 
by the RO on November 20), which would clearly make it an 
untimely submission.  

In a closely related matter, the veteran's attorney has 
argued that the RO should not have characterized the VFW's 
letter of October 7, 2002 as a new claim for increased 
rating, but rather as a timely NOD of the July 2002 rating 
decision.  The Board disagrees.  

An NOD is a written communication from the claimant or his 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the AOG and a desire to 
contest the result.  38 C.F.R. § 20.201.  

A careful review of the VFW's document of October 2002 
expresses no dissatisfaction with the July 2002 rating 
decision; it merely requests a higher rating.  

Further, neither the VFW nor the veteran ever contended that 
the October 2002 letter was intended to be an NOD.  The Board 
accordingly finds that the RO correctly characterized the 
document as a new claim.  

Accordingly, the July 2002 rating decision, and the initial 
rating therein, is not before the Board.  The Board's review 
has been confined to the May 2003 rating action.  

Based on its review of the evidence, the Board has concluded 
that an effective date earlier than October 7, 2002 for an 
evaluation in excess of 30 percent may not be assigned.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
in this case the veteran's symptoms more closely approximate 
the current rating, and the benefit-of-the-doubt rule is not 
for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  



ORDER

An effective date prior to October 7, 2002 for the grant of a 
rating in excess of 30 percent for the service-connected PTSD 
is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


